


110 HR 2277 IH: To authorize the Secretary of the Interior to conduct a

U.S. House of Representatives
2007-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2277
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2007
			Mr. Lamborn (for
			 himself and Mr. Tancredo) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to conduct a
		  feasibility study relating to long-term water needs for the area served by the
		  Fryingpan-Arkansas Project, Colorado, and for other purposes.
	
	
		1.PurposesThe purposes of this Act are as
			 follows:
			(1)To authorize the
			 Secretary of the Interior (hereinafter referred to as the
			 Secretary) to conduct a feasibility study relating to present and
			 future water supply and related storage requirements of the area served by the
			 Fryingpan-Arkansas Project, Colorado.
			(2)To amend the Act
			 of August 16, 1962, to authorize the Secretary to enter into contracts for the
			 use of excess storage and conveyance capacity of the Fryingpan-Arkansas
			 Project, Colorado, for nonproject water for municipal, water banking, and other
			 beneficial purposes.
			2.Feasibility
			 study
			(a)AuthorizedPursuant
			 to Federal reclamation law (the Act of June 7, 1902, and all Acts amendatory
			 thereof or supplementary thereto), the Secretary, through the Bureau of
			 Reclamation, is authorized to conduct a feasibility study to determine the most
			 feasible method of meeting the present and future water supply and related
			 storage requirements within the area served by the Fryingpan-Arkansas Project,
			 including the potential enlargement of Fryingpan-Arkansas facilities. In
			 conducting such study, the Secretary shall take into consideration the
			 following:
				(1)The Preferred
			 Storage Options Plan Report published September 21, 2000, by the Southeastern
			 Colorado Water and Storage Needs Assessment Enterprise and Final PSOP
			 Implementation Committee Report, dated April 19, 2001 (hereinafter referred to
			 as the PSOP Reports).
				(2)The
			 intergovernmental agreement dated May 27, 2004, among the City of Pueblo, the
			 City of Aurora, the Southeastern Colorado Water Conservancy District, the City
			 of Fountain, the City of Colorado Springs, and the Board of Water Works of
			 Pueblo, Colorado.
				(3)The need to ensure
			 compliance with the Arkansas River Compact as executed by the States of
			 Colorado and Kansas on December 14, 1948.
				(b)FundingBefore
			 funds are expended for the study authorized by this section, the Southeastern
			 Colorado Water Activity Enterprise shall first agree to participate in the
			 feasibility study and to fund, at a minimum, 50 percent of the costs of such
			 study. The Southeastern Colorado Water Activity Enterprise’s share of the costs
			 may be provided partly or wholly in the form of services directly related to
			 the conduct of the study, as determined by the Secretary. Costs incurred prior
			 to the enactment of this Act to develop the PSOP Reports may be credited toward
			 the Enterprise’s share of the costs of the feasibility study, as determined by
			 the Secretary.
			(c)Study To be
			 submittedThe Secretary shall submit the feasibility study
			 authorized by this section to the President and the President Pro Tempore of
			 the Senate and the Speaker of the House of Representatives.
			(d)Further
			 authorization required for certain expendituresNo funds shall be
			 expended for the construction of enlargements, or any other alternative
			 identified in the feasibility study authorized by this section for which
			 authority does not currently exist, without further authorization by
			 Congress.
			(e)Authorization of
			 appropriationsThere is authorized to be appropriated $4,000,000
			 to conduct the feasibility study authorized by this section.
			3.Secretary
			 authorized to enter into contracts for the use of excess storage and conveyance
			 capacity of the fryingpan-arkansas project, coloradoThe Act of August 16, 1962 (76 Stat. 389 et
			 seq., as amended), is amended by adding at the end the following new
			 sections:
			
				8.(a)(1)Except as provided in
				section 9, and subject to the provisions of this Act and all other applicable
				Federal statutes, the Secretary is authorized to enter into contracts with any
				entity, private or public, including those operating or participating in a
				water bank established pursuant to Colorado law (hereinafter referred to as an
				entity), for the use of excess capacity in the
				Fryingpan-Arkansas Project for the purpose of diverting, storing, impounding,
				pumping, exchanging, or conveying nonproject water for irrigation, domestic,
				municipal and industrial, or any other beneficial purpose.
						(2)In entering into such contracts, the
				Secretary shall take into consideration the following:
							(A)The preferred Storage Options Plan
				Report published September 21, 2000, by the Southeastern Colorado Water and
				Storage Needs Assessment Enterprise and Final PSOP Implementation Committee
				Report dated April 19, 2001 (hereinafter referred to as the PSOP
				Reports).
							(B)The intergovernmental agreement dated
				May 27, 2004, among the City of Pueblo, the City of Aurora, the Southeastern
				Colorado Water Conservancy District, the City of Fountain, the City of Colorado
				Springs, and the Board of Water Works of Pueblo, Colorado.
							(C)The need to ensure compliance with the
				Arkansas River Compact as executed by the States of Colorado and Kansas on
				December 14, 1948.
							(b)The Secretary is
				authorized to enter into contracts pursuant to this section the extent that
				such contracts shall not impair or otherwise interfere with—
						(1)the
				Fryingpan-Arkansas Project’s authorized purposes;
						(2)the ability of
				those with prior Fryingpan-Arkansas Project contracts to meet such contractual
				obligations to the Secretary as existed at the time of the execution of a
				contract pursuant to the authority of this section;
						(3)such contractual
				obligations as the Secretary has to Fryingpan-Arkansas Project contractors at
				the time of the execution of a contract under the authority of this
				title;
						(4)the storage
				allocations and limitations pursuant to Contract No. 5–07–70–W0086, as amended,
				renewed or superseded, between the Southeastern Colorado Water Conservancy
				District and the United States, and the allocation principles adopted by the
				Southeastern Colorado Water Conservancy District on November 29, 1979, and
				confirmed by the District Court of Pueblo County in Civil Action No. 40487 by
				decree dated December 18, 1979, including any subsequent modifications made by
				the District that are confirmed by the District Court;
						(5)the yield of the
				Fryingpan-Arkansas Project from its West Slope and East Slope water rights;
				or
						(6)the ability of
				individuals or entities located within the natural basin of the Arkansas River
				within Colorado to enter into contracts for the use of excess water storage and
				conveyance capacity pursuant to section 8 of this Act or any other authority
				under Reclamation law.
						(c)To the extent such
				contracts are with an entity that does not have an allocation of Project carry
				over storage space pursuant to the allocation principles adopted by the
				Southeastern Colorado Water Conservancy District on November 29, 1979, and
				confirmed by the District Court of Pueblo County in Civil Action No. 40487 by
				decree dated December 18, 1979, including any subsequent modifications made by
				the District that are confirmed by the District Court
				(nonqualified entities); the contracts shall not impair or
				otherwise interfere with the ability of qualified entities located within the
				natural basin of the Arkansas River within Colorado to enter into contracts for
				the use of excess water storage and conveyance capacity pursuant to this
				section 6.
					(d)Except as provided
				in section 9, before entering into such a contract with an individual or entity
				that will use water stored or conveyed under such contact outside of the
				natural basin of the Arkansas River within Colorado, the Secretary shall
				provide the Southeastern Colorado Water Conservancy District a first right of
				refusal, exercisable within 90 days, to enter into contracts for the use of
				excess water storage and conveyance capacity made available to the individual
				or entity that shall use water stored or conveyed under such contract outside
				of the natural basin of the Arkansas River within Colorado. In no event shall
				the Southeastern Colorado Water Conservancy District enter into a subcontract
				with an individual or entity that shall use water stored or conveyed under such
				contract outside of the natural basin of the Arkansas River.
					(e)Nothing in
				sections 8 through 12 of this Act shall—
						(1)increase
				diversions of Project water from the natural basin of the Colorado
				River;
						(2)increase
				diversions of nonproject water from the natural basin of the Colorado River
				within Colorado into another river basin for delivery or storage, except as
				provided in section 12;
						(3)affect the
				interpretation or implementation of any law related to any other water project
				authorized before the date of the enactment of this section; or
						(4)affect in any way
				contracts, or the renewal of contracts, entered into pursuant to authority
				other than this section, including, but not limited to, the following:
							(A)Contract Nos.
				00XX6C0049 and 009D6C0048 between the Board of Water Works of Pueblo, Colorado,
				and the United States.
							(B)The renewal of
				Contact Nos. 00XX6C0049 and 009D60048; Contract No. 6–07–70–W0090 (formerly
				Agreement No. 14–06–700–6019) between the Cities of Aurora and Colorado Springs
				and the United States.
							(C)Contract No.
				7–07–7010056 between Twin Lakes Reservoir and Canal Company and the United
				States.
							(D)Contract No.
				9–07–70–W0099 between the United States and High Line Canal Company.
							(E)Contract No.
				039E6C0117 between Board of Water Works of Pueblo and the United States.
							(f)Subject to the
				provisions of subsection (b), the Secretary may enter into contracts authorized
				by this section upon such terms and conditions as the Secretary may determine
				to be just and equitable. The term of any such contract shall be for such
				period, not to exceed 40 years, as the Secretary deems appropriate. Upon
				expiration, such contracts may be renewed upon such terms and conditions as may
				be mutually agreeable to the Secretary and the contractor for the use of excess
				capacity.
					(g)The Secretary
				shall establish such charges, subject to this section, for the use of excess
				capacity as the Secretary deems appropriate. Such charges shall consist of the
				following components:
						(1)One component
				shall reflect either—
							(A)construction costs
				based on either the original cost, the estimated current costs, or other
				appropriate measure of costs, including interest as provided in paragraph (3),
				of constructing the Fryingpan-Arkansas Project facilities involved; or
							(B)another
				appropriate rate, such as a market rate.
							(2)A second, separate
				component shall reflect an appropriate charge for operating, maintaining, and
				replacing these same facilities.
						(3)Except in the case
				of a market based rate, when excess capacity in Fryingpan-Arkansas Project
				facilities will be used to divert, store, impound, pump, or convey nonproject
				water for municipal and industrial purposes, an interest component using the
				rate determined by the Secretary in accordance with the Water Supply Act of
				1958 (43 U.S.C. 390b).
						(h)All charges
				established pursuant to this section shall be just and equitable as to the
				rates paid by those entities that receive project water from the
				Fryingpan-Arkansas Project facilities. The project contractor rate shall be the
				baseline from which adjustments can be made based on the particular
				circumstances involved in the contract.
					(i)Prior to the
				execution of any contracts under this section, the Secretary shall execute an
				agreement with the Southeastern Colorado Water Activity Enterprise to provide
				guidelines for the terms to be contained in the contracts executed pursuant to
				this section. Such guidelines shall appropriately address impacts associated
				with water operations under the contracts, surcharges established by the
				Enterprise, reimbursement of costs incurred, and water quality monitoring, as
				identified by the Southeastern Colorado Water Activity Enterprise and the
				Secretary.
					(j)Any contract
				executed under this section shall contain a provision pursuant to which the
				contracting entity agrees to cooperate in a voluntary flow management program
				designed to maintain a target minimum flow of 100 cfs just below Pueblo
				Dam.
					9.(a)The Secretary of the Interior may enter
				into new and renewal contracts with the City of Aurora, Colorado, or an
				enterprise of the City, for a term not to exceed 40 years, for use of storage
				or carrying capacity excess of the requirements of the Fryingpan-Arkansas
				Project, Colorado, for the purpose of impounding, storage, and carriage of
				nonproject water for domestic, municipal, industrial and other beneficial
				purposes. Such contracts shall be—
						(1)limited to the
				storage and carriage of waters appropriated from the Arkansas River held by the
				City of Aurora, Colorado, or an enterprise of the City that—
							(A)are decreed water
				rights and owned by the City of Aurora, Colorado, or an enterprise of the City
				as of December 7, 2001;
							(B)are water rights
				described in a Colorado Water Court water rights application pending as of
				December 7, 2001, or an amendment or refiling does not increase the draft of
				water from the Arkansas Basin that would have been available to the City of
				Aurora, Colorado, or an enterprise of the City under the original
				application;
							(C)result from water
				lease agreements existing as of December 7, 2001, including any renewal or
				replacement contact for no more than the existing amount of water;
							(D)result from
				interruptible supply agreements or water bank transactions authorized under
				Colorado law, and operating no more than five calendar years during any period
				of 10 consecutive calendar years; or
							(E)is traded to, or
				exchanged with, the City of Aurora, Colorado, or an enterprise of the City for
				one of the items listed in subparagraphs (A) through (C) as long as such trade
				or exchange does not increase the draft of water from the Arkansas River Basin
				that would have been available to the City of Aurora, Colorado, or an
				enterprise of the City under subparagraphs (A) through (C);
							(2)are for water
				obtained by the City of Aurora, Colorado, or an enterprise of the City from the
				Colorado River consistent with section 12;
						(3)contain a
				provision pursuant to which the City of Aurora agrees to cooperate in a
				voluntary flow management program designed to maintain a target minimum flow of
				100 cfs just below Pueblo Dam;
						(4)include a
				provision whereby the City of Aurora, Colorado, or an enterprise of the City,
				agrees to participate in a long-term water quality monitoring and management
				program as outlined in the Implementation Committee Report, dated April 19,
				2001; and
						(5)take into
				consideration the need to ensure compliance with the Arkansas River Compact as
				executed by the States of Colorado and Kansas on December 14, 1948.
						(b)Prior to the execution of any renewal
				contact with the City of Aurora, the Secretary of the Interior shall execute an
				Agreement with the Southeastern Colorado Water Activity Enterprise, which shall
				provide guidelines for the terms to be contained in a renewal contact executed
				pursuant to this section. Such guidelines shall appropriately address those
				impacts associated with water operations under the contracts, such as storage
				and convenience charges, surcharges established by the Enterprise,
				reimbursement of costs incurred, and water quality monitoring, as identified by
				the Southeastern Colorado Enterprise and the Secretary.
					(c)Any contract
				executed under the authority of subsection (a) or (b) shall be in compliance
				with the provisions of section 8(b).
					(d)The Secretary
				shall establish such charges under this section 9 in a manner consistent with
				the provisions of section 8(g) and (h).
					10.(a)Except as provided under subsection (b),
				all revenue generated pursuant to contracts executed under sections 8 and 9
				shall be credited as follows:
						(1)That portion of
				the charges established pursuant to section 8(g) and 9(d) which is attributable
				to the component which reflects interest shall be credited as a general credit
				to the Reclamation Fund.
						(2)That portion of
				the charges established pursuant to section 8(g)(2) and the comparable
				provision of 9(d) shall be credited against the appropriate project operation,
				maintenance, and replacement costs.
						(3)All remaining
				revenues in excess of those in paragraphs (1) and (2) shall be credited as
				follows:
							(A)If reimbursable
				Federal construction costs are outstanding for the Fryingpan-Arkansas project
				at the time revenues are received, then all remaining revenues shall be covered
				into the Reclamation Fund and credited to the Fryingpan-Arkansas Project. All
				remaining revenues shall be credited against such reimbursable costs in a
				manner the Secretary deems to be just and equitable as to the reimbursable
				purposes which are involved. The revenues so credited shall not be applied so
				as to reduce the amount of the current annual payments due the Secretary from
				the project contractors or any other parties responsible for paying outstanding
				reimbursable project construction costs unless and until the party’s current
				annual payment due exceeds the remaining reimbursable construction costs
				payable by the party.
							(B)If no reimbursable
				Federal Fryingpan-Arkansas Project construction costs are outstanding at the
				time revenues are received, then all remaining revenues shall be credited to a
				separate fund, established in the Treasury of the United States, to be known as
				the Fryingpan-Arkansas Project Fund, which shall remain available, without
				appropriation, for new federally funded construction on the project, including,
				but not limited to, additions, rehabilitations and betterments, safety of dams
				modifications, and major capital replacements, applied against the Federal
				reimbursable costs, if any, of such new construction in such manner as the
				Secretary deems just and equitable as to the Federal reimbursable project
				purposes involved. No expenditures may be made from the Fryingpan-Arkansas
				Project Fund without the express written consent of the Secretary and the
				Enterprise.
							(b)Payments generated
				pursuant to contract terms established under section 8(i) and the comparable
				provisions of 9(b) shall be made directly by the contractors to the
				Southeastern Colorado Water Activity Enterprise.
					11.(a)Nonproject water diverted, stored,
				impounded, pumped, exchanged, or conveyed under a contract entered into
				pursuant to section 8 or 9 shall be exempt from any acreage limitation
				provisions of the Act of June 17, 1902 (32 Stat. 388), and Acts amendatory
				thereof and supplementary thereto including, but not limited to, the Warren Act
				of 1911, the Reclamation Reform Act of 1982 (96 Stat. 1263; 43 U.S.C. 390aa et
				seq.) and from any farm unit size limitations established pursuant to section
				4(c)(5) of the Act of August 11, 1939 (Chapter 717; 16 U.S.C.
				590z–2(c)(5)).
					(b)Notwithstanding
				subsection (a), if such nonproject water is commingled with project water in
				Reclamation project facilities, and the resulting commingled supply is used to
				irrigate lands in a project contractor’s service area, then such commingled
				water shall bear the same acreage limitations or farm unit size limitations as
				the project water unless—
						(1)contract
				provisions are in effect which provide that project or nonproject water, or
				both, will be accounted for on a quantitative basis, that project water will
				not be delivered to ineligible land, and that appropriate charges, as
				determined by the Secretary, will be paid for the project water; and
						(2)the charges for
				the use of the excess capacity include an appropriate interest component, as
				determined by the Secretary.
						12.(a)Excess water storage capacity of the
				Fryingpan-Arkansas project to divert, store, impound, pump, or convey
				nonproject water made available under contracts executed pursuant to the
				provisions of sections 8 and 9 shall not be used so as to increase diversion of
				nonproject water from the natural basin of the Colorado River within Colorado
				into another river basin for delivery or storage unless—
						(1)the diversion is
				the subject of a decree entered prior to the effective date of this section for
				which no new infrastructure or legal approvals are necessary to divert the
				water out of the natural basin;
						(2)the diversion is
				the subject of an agreement in existence on the date of the enactment of this
				section, contemplating additional diversions diverted through or stored in the
				facilities authorized by this Act, between the beneficiary of such transbasin
				diversion and the water conservation district, as defined under Colorado law,
				from within whose boundaries the waters are proposed for diversion;
						(3)the diversion is
				the subject of an intergovernmental agreement or other contractual arrangement
				executed after the date of the enactment of this section, between the
				beneficiary of such transbasin diversion and the water conservation district,
				as defined under Colorado law, from within whose boundaries the waters are
				proposed for diversion; or
						(4)the beneficiary of
				such transbasin diversion provides compensatory storage or alternate water
				supply in an amount equal to the quantity diverted out of the basin for the
				benefit of the water conservation district, as defined under Colorado law, from
				within whose boundaries the waters are proposed for diversion.
						(b)Prior to executing
				any agreement, or arrangement or agreement for provision of compensatory
				storage or alternative water supply, that allows for increased diversions of
				nonproject water as described in subsection (a), the parties to such agreements
				or arrangements shall submit the agreement or arrangement to the Secretary,
				who, within 30 days, shall submit such agreement or arrangement to the
				President Pro Tempore of the Senate and the Speaker of the House of
				Representatives for a period of not less than 60 days.
					(c)This section shall
				not be considered as precedent for any other congressionally authorized
				project.
					.
		
